Title: Thomas Jefferson to William Lee, 6 June 1817
From: Jefferson, Thomas
To: Lee, William


          
            Dear Sir
            Monticello
June 6. 17.
          
          The National Intelligencer informs us there is a numerous party of Swiss stocking weavers arrived at Washington, and mr Barnes of Georgetown, now here, tells me he thinks they are under your patronage. believing it for their interest to distribute themselves to good posts in the country, I take the liberty of stating that I think there is no better stand for one or two of them than the town of Charlottesville, 3 miles distant from me. it is a mountainous country, of course healthy, inhabited by an industrious, thriving & independant yeomanry, whose wives & daughters would furnish much of the spun material, and all would buy that ready-woven. I have enquired and found they can be accomodated with comfortable quarters, paying from 20. to 30.D. a year for a good room. European goods are dear, but the necessaries of life very cheap. I have the promise of the merchants of the village that they will do every thing in their power to prosper them. if a family or families should come with bulky baggage, they had better come round by water to Richmond in the vessels constantly passing from your district to that place, where they will always find open batteaux coming up the river to Charlottesville. single persons may come direct in the stage from Washington to Charlottesville.
          a silversmith, if any among them, would find great employment at the same place & would be particularly well recieved. we have there a find fine watchmaker; a Swiss from Neufchatel, finding much more work than he can do, and taking in money as fast as he can earn it. he finds himself peculiarly happy and delighted with the country & his own situation. if you can encourage good subjects from among these emigrants you will ensure their success, accomodate this vicinage and do an acceptable favor to   your friend & servt
          Th: Jefferson
        